OEDEE
This matter having been submitted to the Court on the report of the Disciplinary Eeview Board that WILLIAM L. MUCKEL-EOY, of TEENTON, who was admitted to the Bar of this State in 1975, be publicly reprimanded based on its determination that respondent’s conduct in 1988 and 1984, in attempting to collect a legal fee from an indigent whom he was assigned to represent, was unethical and in violation of DR 1-102(A)(4) and (5) and superseding RPC 8.4(c) and (d), and good cause appearing;
It is OEDEEED that the findings and recommendation of the Disciplinary Eeview Board are adopted and respondent is hereby publicly reprimanded; and it is further
OEDEEED that the Decision and Eecommendation of the Disciplinary Eeview Board, together with this order and the full record of the matter, be added as a permanent part of the file *452of said WILLIAM L. MUCKELROY as an attorney at law of the State of New Jersey; and it is further
ORDERED that WILLIAM L. MUCKELROY reimburse the Ethics Financial Committee for appropriate administrative costs.